United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 27, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-30298
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

QUINTON WESLEY DEASON

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 03-CR-30018-ALL
                       --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Quinton Wesley Deason appeals his sentence following guilty-

plea convictions for possession of a stolen firearm and

forfeiture in violation of 18 U.S.C. §§ 922(j) and 924(d)(1).

Specifically, he argues that the district court erred in

calculating his base offense level under United States Sentencing

Guidelines § 2K2.1(a).

     Section 2K2.1(a)(5) provides a base offense level of 12 for

the offense of illegal possession of a firearm and a base offense


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30298
                                -2-

level of 18 if the offense involved a firearm described in 26

U.S.C. § 5845(a), which includes a rifle having a barrel of 16

inches or less.   See 26 U.S.C. § 5845(a)(3).   Illegal possession

of a firearm is a continuing offense.     See United States v.

Santana-Castellano, 74 F.3d 593, 597 (5th Cir. 1996).

     Given that Deason modified the rifle while he illegally

possessed it and given that “relevant conduct” under the

Sentencing Guidelines includes acts committed during the

commission of the offense, Deason has not shown that the district

court erred in calculating his base offense level.     See U.S.S.G.

§ 1B1.3(a); United States v. Solis, 299 F.3d 420, 461 (5th Cir.

2002).

     Deason’s argument that consideration of the firearm

modification to calculate his base offense level resulted in an

overstatement of the seriousness of his crime is also without

merit.   Contrary to the Seventh Circuit precedent on which he

relies, the conduct at issue (here, the modification of the

rifle) was not attenuated from the offense of conviction (here,

the theft of the rifle).   See United States v. Taylor, 272 F.3d

980, 981 (7th Cir. 2001); United States v. Ritsema, 31 F.3d 559,

562; see also United States v. Partington, 21 F.3d 714, 719 (6th

Cir. 1994).   In addition, Deason told the probation officer that

he intended to alter the serial number and sell the rifle.       Thus,

there was no evidence in the presentence report to indicate that
                           No. 04-30298
                                -3-

the altered rifle was intended for Deason’s gun collection or

that it would have been used for a lawful or non-violent purpose.

     Deason has filed a letter pursuant to FED. R. APP. P. 28(j)

calling our attention to the Supreme Court’s decision in Blakely

v. Washington, 124 S. Ct. 2531 (2004).    However, we have held

that Blakely does not apply to the United States Sentencing

Guidelines.   United States v. Pineiro, 377 F.3d 464, 465-66 (5th

Cir. 2004), petition for cert. filed, (U.S. Jul. 14, 2004) (No.

03-30437).

     AFFIRMED.